Stephens, J.
1, Where an indemnity bond in favor of a public body (as the City Council of Statesboro) as obligee, conditioned upon the faithful performance of “all work for which contract calls,” by one who has contracted with the obligee to do public work (as the building of a schoolhouse), does not by its terms purport to be for the use of any person “doing work or furnishing skill' . . or materials under or for the purpose of such contract,” and nowhere purports to be the statutory bond required of a contractor doing public work, as prescribed by the act approved August 19, 1916 (Ga. L. 1916, p. 94; Park’s Code Supp. 1922, § 389-c), it is not the statutory bond required of such contractors for the benefit of “persons doing work or furnishing skill . . or materials under or for the purpose of such contract,” named in the act. American Surety Co. v. Small Quarries Co., 157 Ga. 33 (120 S. E. 617); United Supply Co. v. U. S. Fidelity &c. Co., 32 Ga. App. 472 (123 S. E. 907).
2. A person who furnishes labor and material for the purpose of such a contract can not recover against the surety on the bond. It was there- . fore error to overrule the defendant’s demurrers.

Judgment reversed.


Jenlahis, P. J., and Bell, J., concur.